865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reginald Onqua SHABAZZ, Plaintiff-Appellant,v.Ted KOEHLER;  Tom Osier;  Ken Epps, Defendants-Appellees.
No. 88-2117.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

Before MERRITT, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on October 13, 1988 from the September 27, 1988, district court order denying appointment of counsel.  An order denying appointment of counsel is not appealable.   Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, --- U.S. ----, 108 S. Ct. 246 (1987);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.